Case 18-66766-jwc       Doc 40     Filed 11/08/18 Entered 11/08/18 12:49:58           Desc Main
                                   Document      Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                              )       Case No. 18-66766
                                                     )
 BEAUTIFUL BROWS LLC,                                )       Chapter 11
                                                     )
             Debtor.                                 )


                        DEBTOR’S STATEMENT OF OPERATIONS

       COME NOW, the above captioned debtor and debtor-in-possession (the “Debtor”) and

hereby files this Statement of Operations, respectfully stating as follows:

       1. The Debtor operates a salon business, providing hair removal and skin services at the

following three locations:

       a. Mall of Georgia:            333 Buford Dr, Buford, Georgia

       b. Town Center at Cobb:        400 Ernest W. Barrett Pkwy NW, Kennesaw, Georgia

       c. Arbor Place Mall:           6700 Douglas Blvd, Douglasville, Georgia

       2. The Debtor’s work force is comprised of fifteen (15) hourly and salaried employees.

       3. The Debtor also has a principal office location and warehouse, from which it runs the

three salon locations. This office is located at 5002 North Royal Atlanta Drive, Suite M, Tucker

Georgia.

       4. The Debtor’s assets include personal property that would typically be found in a salon,

along with salon furniture and decorations. The Debtor’s office location has office furniture, and

salon supplies that are disbursed to the salon locations as needed.

       5. The Debtor’s sales typically range from between $79,000 and $98,000 monthly.



                                              JASON L. PETTIE, P.C.
Case 18-66766-jwc   Doc 40   Filed 11/08/18 Entered 11/08/18 12:49:58       Desc Main
                             Document      Page 2 of 4


                                      /s/ Jason L. Pettie
                                     Jason L. Pettie, Attorney for Debtor
                                     Georgia Bar # 574783
                                     P.O. Box 17936
                                     Atlanta, Georgia 30316
                                     (404) 638-5984
Case 18-66766-jwc         Doc 40    Filed 11/08/18 Entered 11/08/18 12:49:58            Desc Main
                                    Document      Page 3 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                              )       Case No. 18-66766
                                                     )
 BEAUTIFUL BROWS LLC,                                )       Chapter 11
                                                     )
             Debtor.                                 )


                               EQUITY SECURITY HOLDERS

       COME NOW, the above captioned debtor and debtor-in-possession (the “Debtor”) and

hereby files statement of equity security holders, and states that the Debtor’s equity security

holders are as follows:

       a. Saleema Delawalla:          80% interest

       b. Sameera Khatri:             20% interest

                                              JASON L. PETTIE, P.C.

                                               /s/ Jason L. Pettie
                                              Jason L. Pettie, Attorney for Debtor
                                              Georgia Bar # 574783
                                              P.O. Box 17936
                                              Atlanta, Georgia 30316
                                              (404) 638-5984
   Case 18-66766-jwc       Doc 40   Filed 11/08/18 Entered 11/08/18 12:49:58       Desc Main
                                    Document      Page 4 of 4

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

IN RE                                    )                 Case No. 18‐66766‐JWC
                                         )
BEAUTIFUL BROWS LLC                      )                 Chapter 11
                                         )
            Debtor                       )

                                        CASH FLOW STATEMENT

 Projected Cash Flow Based on:
2018 MONTHLY SALES: BEAUTIFUL BROWS LLC
            Month                 MOG            TC               AP           Total
              Jan               $25,895.00   $25,289.00       $22,968.00       $74,152.00
              Feb               $27,926.00   $26,980.00       $26,274.00       $81,180.00
              Mar               $35,967.00   $32,915.00       $33,833.00      $102,715.00
              Apr               $30,693.00   $31,816.00       $26,953.00       $89,462.00
             May                $35,294.00   $32,365.00       $30,573.00       $98,232.00
              Jun               $31,044.00   $29,140.00       $29,276.00       $89,460.00
              Jul               $31,340.00   $28,921.00       $28,104.00       $88,365.00
              Aug               $31,644.00   $27,881.00       $29,149.00       $88,674.00
              Sep               $29,639.00   $23,306.00       $26,282.00       $79,227.00
           YTD Sales           $279,442.00   $258,613.00     $253,412.00      $791,467.00
     Average Monthly Sales      $31,049.11   $28,734.78       $28,156.89     $87,940.78

MOG = Mall of Georgia
TC = Town Center at Cobb
AP = Arbor Place
